In an action to compel distribution, by dividend, of corporate earnings, order granting motion to dismiss the complaint upon the ground that the complaint does not state facts sufficient to constitute a cause of action and granting leave to serve an amended complaint, affirmed, with $10 costs and disbursements. Appellants may serve an amended complaint, if so advised, within twenty days after entry of order hereon. No opinion. Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ., concur. [198 Misc. 460.]